DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-12 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al. (US 2019/0394169 A1), hereinafter referred to as D1.
Regarding claims 7, 16, and 20, D1 discloses a service flow control method and apparatus, which comprises:
separate uplink packets to be transmitted into a plurality of service flows (Referring to Figure 2, under a broad literal reasonable interpretation the Examiner equates the transmission of uplink packets equivalent to the claimed separate service flow.  See paragraphs 0123-0127.);
when a predefined triggering condition is satisfied, insert specific information for defining a transmission path of a service flow, of the plurality of service flows, into an uplink packet of the uplink packets, included in the service flow, according to the satisfied triggering condition (Referring to Figure 2, the terminal device generates a service flow policy (insert specific information) for defining a service flow, based on information received by the terminal device, equivalent to satisfied triggering condition, and sends the service flow policy to the routing device.  See paragraphs 0123-0127 and 0136.); and
transmit the uplink packet having the inserted specific information to a data node (Referring to Figure 2, the terminal device transmits the packet with the service flow policy to the base station and network device.  See paragraphs 0123-0127.)

Regarding claims 8 and 17, D1 discloses insert the specific information into a first uplink packet of the service flow (Referring to Figure 2, the terminal device generates a service flow policy (insert specific information in a first packet) for defining a service flow, based on information received by the terminal device, equivalent to satisfied triggering condition, and sends the service flow policy to the routing device.  See paragraphs 0123-0127 and 0136.)

Regarding claims 9 and 18, D1 discloses prestore policy information for selecting specific information based on the triggering condition in an information table (Referring to Figure 2, A service flow policy is preconfigured on the terminal device, and the terminal device generates the service flow policy based on the preconfigured service flow policy, equivalent to an information table including plurality of specific information.  See paragraph 0134.), and select and insert the specific information based on the information table and the policy information (Referring to Figure 2, the terminal device transmits the packet with the service flow policy according to the preconfigured information on the terminal device to the base station and network device.  See paragraphs 0123-0127 and 0134.) 

Regarding claim 10, D1 discloses wherein the at least one first instruction, when executed by the terminal, further causes the terminal to determine that the triggering condition is satisfied based on an occurrence of at least one of: when a control event is received from a core network (Referring to Figure 2, the terminal device generates a service flow policy (insert specific information) for defining a service flow, based on downlink information received by the terminal device (from a control event received from a core network), equivalent to satisfied triggering condition, and sends the service flow policy to the routing device.  See paragraphs 0123-0127 and 0136.)

Regarding claims 11 and 19, D1 discloses wherein the specific information comprises a service code for defining at least one of a service type supported by the transmission path, address information of a device corresponding to a destination of the transmission path, service capacity information of the transmission path, and delay information (Referring to Figure 2, the terminal device generates a service flow policy (service code for defining at least one of a service type supported by the transmission path, the Examiner interprets the claim as requiring “at least one of” the recited limitations) for defining a service flow, based on information received by the terminal device, equivalent to satisfied triggering condition, and sends the service flow policy to the routing device.  See paragraphs 0123-0127 and 0136.)

Regarding claim 12, D1 discloses to insert request information for requesting deletion of the transmission path into a last uplink packet of the service flow associated with the uplink packets into which the specific information is inserted (Referring to Figure 2, the terminal device transmits disconnect uplink packet when a service call is completed, per wireless standards (equivalent to requesting to delete the transmission path into a last uplink packet of a transmitted service to which the specific information is inserted) See paragraphs 0111-0115.)

Response to Arguments
Applicant's arguments filed 03 May 2022 have been fully considered but they are not persuasive.
On page 12 of the remarks, regarding claim 7, the Applicant argues Yin does not disclose inserting data into an uplink packet of one of the service flows when a predefined triggering condition is satisfied.  The Examiner respectfully disagrees.  Yin discloses, referring to Figure 2, the terminal device generates a service flow policy (insert specific information) for defining a service flow, based on information received by the terminal device, under a broad literal reasonable interpretation is equivalent to satisfied triggering condition as the information received by the terminal device acts as the triggering condition, and sends the service flow policy to the routing device.  See paragraphs 0123-0127 and 0136.  Therefore, the claim limitation is taught.  The claim limitation “predefined triggering condition” does not set forth any functional or structural limitations which differentiate the claims from the prior art.  The Examiner suggests amending the claim to more explicitly recite the instant invention to overcome the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chunduri et al. (US 20210204162 A1) - receiving a request to compute a traffic engineering (TE) path in a 5G transport network for a packet data unit (PDU) session, the request received from a 5G virtualized control plane function via a service based interface (SBI) bus. Network topology information for the 5G transport network is obtained via a northbound interface (Nn). A TE path across the 5G transport network is computed for the PDU session based on the network topology information. A TE path identifier for the TE path computed for the PDU session is returned via the SBI bus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462